DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent Claims 1, 10, and 19, all prior art fail to teach or suggest, alone or in combination, the recited method, reinforcement learning simulator system, and computer program product performing a set of training iterations, each iteration comprising … “mapping, using the agent policy, a current observed state and the environmental parameter to a current action; and mapping, using a function, the current action, current observed 10 state and the environmental parameter to a next observed state and a reward, wherein the next observed state is used as the current observed state for generating the next tuple in the set of tuples…”.  No prior art was found that discloses or teaches the limitations of claims 1, 10, and 19.
Claims 2-9 and 11-18 are dependent upon claims 1 and 10, respectively, therefore, claims 2-9 and 11-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (US Patent Application, Pub. No.: US 2019/0250568 A1) teach safe and efficient training of a control agent.  Sequeira et al. (US Patent Application, Pub. No.: US 2020/0320435 A1) teach multi-level introspection framework for explainable reinforcement learning agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652